Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in a telephone interview with Michael C. Jones on 8/9/21, the following changes have been made:
	Claim 4, line 1, change “The upper limb motion support apparatus according to claim 4” to -- The upper limb motion support apparatus according to claim 2--

	EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This communication is an Examiner’s reasons for allowance in response to application filed on 5/31/19, assigned serial 16/465876 and title “Upper limb motion support apparatus and upper limb motion support system”.
2.	The following is the Examiner’s statement of reasons for the indication of allowable subject matter:

	As per claim 1, the prior art of record does not disclose an upper limb motion support apparatus mounted on a table for supporting upper limb motion of an operator, the upper limb motion support apparatus comprising a sight line detection unit that executes processing for recognizing a face image of the operator which is captured by an imaging unit and detects a line of sight of the operator, wherein a controller causes an articulated arm and an effector to perform a cooperative motion in conjunction with the upper limb motion of the operator while appropriately controlling the articulated arm and the end effector so that the imaging unit captures images of the operator’s face and an extended end of the operator’s line of sight alternately at desired switching timing.   This limitation in combination with the other elements in the claim was not shown or suggested by the prior art.
	Claims 1-2, and 4-19, are allowable over the prior art of record.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DALENA TRAN/Primary Examiner, Art Unit 3664